       Case 1:19-cv-07137-JSR Document 18 Filed 09/04/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
__________________ .. _,,, ____ .. v_ ..   ,._.,._.,. .. __ .. _________________________   x
  SENIOR HEALTH fNSURANCE COMPANY
  OF.PENNSYLVANIA.
                                                                                               Civ-H .Action No.
              Plaintiff:                                                                       19-cv-07137 (JSR)
              V.
                                                                                               NOTICE OF M01'ION
 ·LIN.COLN INTERNATIONAL LLC and
  LINCOLN PARTNERS ADVISORS LLC,
              Defendants.




           ·PLEASE TAKE ·NOTICE~ that upon the memorandoo1 of la:w in support of its
motion for reconstderation, dated September 4~ 2019 and the accompanying Declaration of
Dov Gold) plaintiffSenior Health Insurance Company ofP                                           lvania ('"SHIP'i') will move
this Court, hefore the Hon. Jed S. Rakoff, at the federal cou                                     ouse :located at 500 Pearl
Street, New YtJrk, New York, 100070n a date and at a time to be set by the Court., for an
order pursuant to Rules 59(e) and 60(b) of the Federal Rules ofCivil Procedure and Rufo
6.3 of the Local Rules of the United States District Courts for the Southern and Eastern
Districts of New York~ granting reconsider~tion ofthe Court's August 20, 2019 order and
A:ugust 21, ·2019 judgm:ent dis111issing SHIP~s complaint ,~ith pn~judice.


Dated: September 4 ~ 2019
New York, New York

       DA! &ASSOCIA~                                                       SEIDEN LA WGROU:P LLP

 By:~---                                                                   By:~----
       Amiad Kushner                                                              DovB, Gold
       1500Broadway, St 2200                                                      469 Seventh Avenue~ Fifth FL
       New York, NY 10036                                                         New York')iNY 10018
       (212) 730-8880                                                             (212) 523*0686

             Counselfor plaint{f!Senior Health Insurance Compat~y ofPennsylvania
